Case 3:18-cv-01929-VLB Document 38-6 Filed 09/16/19 Page 1 of 2




                  EXHIBIT D
                Case 3:18-cv-01929-VLB Document 38-6 Filed 09/16/19 Page 2 of 2



                                                                  Inmate Request Form                                                                              ON 9601
                                                          Connecticut Department of Correction                                                                  REV 1/31/09

    Inmate name:       \/....                      ,..k .\b _ z                                                                   Inmate number: 3 a5.1 7 s - \

    Facility/Unit:                       )--)1 a     1                                         Housing unit: L -2_        c lq                Date:

    Submitted to:

    Request: .._         y --.1,
                          jt
                                              \A p„,.),..1        ..,.._,
                                                                         (c,
                                                                                         cii6       • .? z,    .a   9   A,,,
                        K
    cz                               ---T             U•ST1          \MAO—                                    o•onE     bRCY-)        ---Fo      \i\Vw _V--)        7            1\
   no____=\`
          ', li                 \.q.i4             ,ek.),       s?+-CN8                 —7-.       UMeie C• --1A-nA           ' C' - -QP`-\    -c\`6                     \i'rL
                                                         -----•        sAlpt"
                                                                            ..i:1                 si-e.         Cen                               ---
                                                                                                              c
                                                      f).()Pk                                  U•s-1-         -L-)x-,   1)\ -e'     0 (W           P.---1      6/        .----
                                                                                                                                                                           C     rnP---
                                                                                                                                                            , rcci
                                                                                                                                                               -A
    bt c               ,r .____             -Pcnd             =1               0
    '\. ,
                                                                                               --T-4 ,-)V--7c 1.4Ou


                                                                                                                                                            n..ei,_
                                                                          continue on back if necessary
i'he e Previous action taken:


                                                                                   '•                                                                               <,




                                                                         continue on back if necessary

    Acted on by (print name): ,                                                                                              Title:
    Action taken and/or response:




                                                                         continue on back if necessary

    Staff signature:                                                                                                                    Date:
